Mr. Justice Vickers, dissenting: Considering the whole evidence as the same appears in this record, I am impressed that the finding of the court below is correct. While the mother of the appellees was between nineteen and twenty years old when the master’s deed to James Booth was made and about twenty years of age when James Booth conveyed to Daniel Booth, still the evidence shows that Daniel Booth had not settled his guardian account with her, and that he continued to sustain a fiduciary relation to all the members of the Kendrick family for several years after he acquired the title to this property. While thus occupying a trust relation to the Kendrick family, including the mother of the appellees, he was himself the holder of the legal title to their property under an unrecorded and undisclosed deed from his brother, James Booth. After the premises had been sold under the mortgage to James Booth, instead of making an effort to redeem and save the property for his wards, we find him participating and co-operating in an effort to strengthen the position and title of his brother by permitting his wards to acknowledge before him, as justice of the peace, in consideration of one dollar, a quit-claim deed, thereby cutting off the right to redeem. This quit-claim deed was executed by them more than ten months before the time of redemption under the foreclosure sale expired. In about three months after the time of redemption expired James and Daniel Booth procured a loan of $10,000 upon these premises with which to build the Barnes House. The evidence establishes a fiduciary relation between Daniel Booth and the mother of appellees, and from that relation the law casts upon appellants the burden of showing, by satisfactory evidence, that any conveyances or transactions between the trustee and cestui que trust were fair and entered into with the full knowledge of all the material facts by the cestui que trust,—and this rule applies even after the ward attains his majority, if the relation has not been terminated. (McParland v. Larkin, 155 Ill. 84; Fish v. Fish, 235 id. 396.) Clearly, the mother of the appellees looked upon Daniel Booth as taking the place of her father. He was entrusted by her with the entire control of all the business affairs of the Kendrick family. The inference that the quit-claim deed to James Booth in consideration of one dollar was executed at the solicitation and through the influence of Daniel Booth, and as a direct result of the influence which his relation to Adeline Meyer gave him, is irresistible. Why should she or any of the other adult heirs want to make James Booth a present of their equity of redemption in this property? Was it to their interest to do so? Would they have signed such a deed without consulting with Daniel Booth, who was not only their guardian but the confidential adviser and business manager of the family? If the mortgaging of these premises by the guardian, the neglect to redeem, the foreclosure sale, the purchase by James, the subsequent strengthening of his title by the quit-claim deed and the conveyance by James back to the guardian were all steps permitted and taken by Daniel Booth with the fraudulent purpose of ultimately getting the title to his wards’ property in his own name and for his benefit, in plain and palpable violation of the trust relation which he sustained, then, as between the guardian and his wards, the law regards the property thus acquired by the trustee as belonging to the beneficiaries in the trust. I think the evidence in this case presents a situation calling for the application of this salutary rule of law. Appellants, as heirs of Daniel Booth, stand in his shoes, and have no higher or greater equities than their father would have were he living and contesting the rights of appellees. With reference to the defenses which are interposed by the heirs of Daniel Booth, it may be said that the Statute of Limitations cannot be invoked at the instance of one who holds title to the premises as trustee, against the cestui que trust. (Hayward v. Gunn, 82 Ill. 385; Reynolds v. Sumner, 126 id. 58; Ross v. Payson, 160 id. 349.) The defense of laches may sometimes be invoked in cases of this kind, but courts do not ordinarily favor the application of laches to trust funds. (Smith v. Ramsey, 1 Gilm. 373; Middaugh v. Fox, 135 Ill. 344.) Such defense is never allowed except where the evidence shows unreasonable delay after knowledge of the facts has been acquired. In the case at bar there has been a great delay,—more than forty years,—in asserting the rights of appellees, but the evidence shows that the knowledge of the fraud perpetrated upon appellees and their mother did not come to their knowledge until an examination was being made with a view of bringing the present condemnation suit; that the first knowledge that was acquired came through a letter of inquiry dated January 3, 1908, and written to Walter Barker by David M. Ball, an attorney who was investigating the title. This letter of inquiry led to an examination of the records and books which have heretofore been referred to, and it was then discovered for the first time that Daniel Booth had acquired title to these premises in fraud of the rights of his wards. There has been no delay, after a discovery of the fraud, in asserting the rights of appellees. The rule is- established by many authorities that there must be knowledge of the fraud, and acquiescence, before laches can be interposed as a bar. McParland v. Larkin, supra.